Citation Nr: 1722333	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, 
type II (DMII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from January 1960 to April 1968 and from June 1968 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ)/RO for additional evidentiary development, including affording the Veteran a new VA examination.  The Board again remanded the claim in June 2015, as there had not been substantial compliance with the December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The AOJ scheduled the Veteran for another VA examination in January 2016.  However, the examination was canceled for good cause because the Veteran had recently undergone eye surgery and was temporarily blind in one eye.  In March 2016, the AOJ again contacted the Veteran, who reported that he could not travel to the examination due to his continued blindness.  In August 2016, the AOJ contacted the Veteran a third time; this time, he said that he did not wish to have an examination and asked that his appeal be decided on the evidence of record.  

Later than month, the AOJ suggested that the Veteran could get a ride from his home to the examination site in a DAV van shuttle, or could be sent a DM II Disability Benefits Questionnaire (DBQ) to have his private physician complete.  He chose to receive the DBQ and was notified by phone and letter that he had 30 days to return the form.  In September 2016, the AOJ sent the Veteran a second letter, granting him another 30 days to return his DBQ.  Unfortunately, to date, no information from the Veteran or his physician has been received.

Finally, in January 2017, the Veteran failed to appear for a scheduled hearing with a Board member.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).
FINDING OF FACT

The most probative and competent evidence of record demonstrates that throughout the course of the appeal, the Veteran's DM II has been manifested by no greater than the use of insulin and oral medication, without evidence of restrictive diet, regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or other compensable complications.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for DM II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran's service-connected DM II has been evaluated under DC 7913.  The regulations establish a general rating formula for diabetes mellitus.  Ratings are assigned according to the manifestation of particular symptoms.

The criteria for the current 20 percent rating are:

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.


The criteria for a 40 percent rating are:

Requiring insulin, restricted diet, and regulation of activities.

The criteria for a 60 percent rating are:

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The criteria for a 100 percent rating are:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The Veteran asserts that he is entitled to a disability rating in excess of his current 20 percent because the management of his DM II now requires regulation of activities and a restricted diet.  

"Regulation of activities" for VA compensation purposes is defined in the rating criteria as "avoidance of strenuous occupational and recreational activities with the intension of avoiding hypoglycemic episodes."  38 C.F.R. § 4.119, DC 7913.  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran was afforded a VA examination in March 2008.  He said that he experienced wooziness and blurry vision when his blood sugar levels dropped.  He denied having ketoacidosis or any hospitalizations for that condition, and said he only visited his DM II physician every six months.  However, the Veteran reported that he was on a restricted diet low in carbohydrates and had been placed on restriction of activities since starting insulin about a year earlier.  He said that he had recently quit his job as an airplane engineer because of having to check his blood sugar and take insulin several times daily.  He also said that he had limits on his activities of daily living due to low blood sugar when he exerted himself.  On physical examination, there were no cardio or cardiovascular complications from the disease, no neurological complications and his skin, feet, bladder and bowel were within normal limits.  Moreover, although the examiner noted that the Veteran had a complicated eye history, including having glaucoma and a corneal transplant, she found that he had no known eye complications related to DM II, and recent treatment reports indicated no finding of diabetic retinopathy.

Private treatment records through March 2008 from his treating physician, A.S., showed no evidence that the Veteran had been placed on a special diet or required regulation of activities.  In a February 2008 letter, Dr. S stated that he was placed on insulin in June 2007 because oral hypoglycemic medications were no longer adequate, and that he was first diagnosed with DM II in 1997.  However, in a letter dated and received in June 2008, Dr. S wrote that since starting insulin and oral medications to control his disease, he had experienced episodes of hypoglycemia, which she said required "close monitoring as well as regulating his activities."

As Dr. S provided no treatment reports or other probative evidence to support her assertion, VA obtained the Veteran's treatment records from January 1979 through March 2008.  These records do not demonstrate that Dr. S had ever placed the Veteran on a restricted diet or required regulation of his activities.  

In January 2013, after claiming that his DM II had worsened since the June 2008 evaluation, the Veteran was afforded a second diabetes mellitus VA examination.  Upon reviewing the evidence of record, the examiner noted that the only treatment required for his disorder was taking more than one injection of insulin per day; he found no medical evidence to support either the Veteran's, or Dr. S's assertion that he required regulation of his activities to manage his DM II.  In fact, during the examination, the Veteran actually affirmatively denied any restriction of activities and said that, although he tried to eat right, he did not adhere to any strict diet.  He explained that he checked his blood glucose 5-6 times per day and felt that he was "restricted" because of the time involved in this and having to give himself insulin injections before meals and activities.  As to the frequency of his symptoms, the examiner noted that the Veteran visited his DM II provider less than twice per month, and had experienced no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past year.

In addition to the January 2013 examination for DM II, on the same day, the Veteran was also afforded a VA eye examination.  The examiner found that he did not have diabetic retinopathy in either eye and opined that his right eye glaucoma and status-post penetrating keratoplasty were less likely than not caused by, or related to his DM II.  After a third examination that day for kidney conditions (nephrology), the examiner found that the Veteran did not have diabetic nephropathy, however, based on the examination, he was subsequently service-connected for diabetes mellitus-related chronic renal insufficiency.

In March 2013, after the last VA examination, VA received treatment reports from the Veteran's private podiatry clinic.  In November 2015, VA received additional treatment reports from Dr. S, dated through February 2015.  VA also updated the Veteran's VA treatment records through August 2016.  Because these records were received after the Veteran's January 2013 VA examinations, the Board remanded the appeal back to the AOJ to afford the Veteran another examination that would allow an examiner to review the treatment records not available to the January 2013 examiner.  However, as noted in the Introduction to this decision above, VA made several good faith attempts to work with the Veteran so that he could have another VA examination to determine the severity of his disability.  The AOJ arranged to have him transported by a DAV van from Jacksonville, Florida, to the VA Medical Center (VAMC) in Gainesville, Florida, as well as offering to send him a DM II DBQ that could be filled out by his private physician.  Although the Veteran chose the latter, VA has never received a completed DBQ or any response to its repeated letters to the Veteran in late 2016.

Conclusion

The probative and competent evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for DM II.  As discussed above, although the medical evidence shows that the Veteran is required to use insulin several times per day to manage his disease and either has, or was previously required to take oral hypoglycemic medication, the weight of the credible evidence does not reach equipoise that he actually requires regulation of his activities, which is a criterion for a 40, 60 or 100 percent disability rating.  As noted, although Dr. S submitted a brief statement claiming that the Veteran required regulation of activities, there was no suggestion of this in any of her treatment records through February 2015.  Moreover, there was no requirement for regulation of activities noted in any of his VAMC treatment reports.  Finally, during the January 2013 examination, the Veteran himself admitted that he was not required to regulate his activities and was not on a restrictive diet to manage his DM II.  He simply stated that he had been "told" that he should have a 40 percent disability rating instead of the current 20 percent rating.  Although grateful for the Veteran's honorable service, he does not currently meet the criteria for a VA disability rating in excess of 20 percent for his diabetes.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's DM II.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, as discussed, the only disorder that was found to be caused by his disorder is chronic renal insufficiency, for which he was granted a 60 percent disability rating in a March 2013 rating decision under DC 7530.

The Board has considered the Veteran's claim and assigned the appropriate rating for his diabetes based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


